Citation Nr: 0428794	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-08 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for dengue fever.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served from October 1942 to October 1945.

This matter arose on appeal from an April 2002 rating 
decision issued by the Reno, Nevada, Department of Veterans 
Affairs (VA) Regional Office.


FINDINGS OF FACT

1.  Service connection for dengue fever was denied by means 
of March 1966 and February 1983 rating decisions, 
respectively.  The veteran was notified of these 
determinations and did not appeal.

2.  The evidence received since the February 1983 rating 
decision is cumulative and redundant.


CONCLUSIONS OF LAW

1.  The February 1983 rating decision, which denied service 
connection for dengue fever, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2003).

2.  The evidence received since the February 1983 rating 
decision, which denied service connection for dengue fever, 
is not new and material, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the application to reopen a claim for service connection for 
dengue fever.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from March 2001, explained the need to submit new 
and material evidence, what evidence could meet the new and 
material criteria, and also explained how to establish 
service connection.  The letter also requested that the 
veteran submit VA Form 21-4142, Authorization for Release of 
Information, to help obtain additional medical records which 
would substantiate his claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC issued 
January 2003.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The RO located the veteran's VA Medical Center (VAMC) 
treatment records.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

II.  New and Material Evidence

The veteran asserts that he contracted dengue fever while 
serving in Guam in World War II.  The service medical records 
indicate that he was diagnosed with dengue fever near the end 
of September 1944.  The records note that he "returned to 
duty well" early in October 1944.  The service medical 
records do not evidence any further treatment for dengue 
fever or residuals of dengue fever.

In March 1966, service connection for dengue fever was denied 
because residuals of dengue fever were not noted in the 
service medical records.  At the time of this decision, the 
evidence of record consisted of the veteran's statements and 
service medical records.  
In January 1983, the veteran filed an application to reopen 
the claim for service connection for dengue fever.  He 
submitted no additional evidence.  In February 1983, the RO 
denied the claim on the basis that new and material evidence 
had not been presented for consideration.  

Evidence received since the March 1983 decision consists of 
the veteran's VAMC treatment records from November 1989 to 
February 2001.  These records show treatment for 
hyperlipidemia, shoulder pain, hematuria, vascular disease, 
hyperglycemia, hypertension, and cold symptoms.  They do not 
indicate any complaints from residuals of dengue fever or 
treatment for such residuals.  

A VA examination was conducted in July 2001.  The examiner 
made the following diagnosis:

The condition is not present.  Weight is 
172 pounds, nutrition is very good.  
There is no evidence of malnutrition or 
vitamin deficiency.  The general 
appearance is that of a very healthy man. 
. . .Diagnosis:  Status post Dengue fever 
by history in 1944 and no residuals.

The polygraph test submitted by the veteran relates that the 
veteran was in Guam in 1944 and contracted Dengue fever.

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
readjudicated by VA.  38 U.S.C.A. § 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is that evidence which was not 
previously submitted to agency decision makers which bears 
directly and substantially on the specific matter under 
consideration.  It is neither cumulative nor redundant.  It 
is that evidence, which by itself or in combination with 
other evidence, is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  This regulation was amended in August 
2001.  However, since the veteran filed his application to 
reopen his claim for service connection for dengue fever 
prior to the amendment, the former definition of new and 
material evidence applies.

The Board has reviewed the evidence submitted since the 
February 1983 rating decision and finds that the veteran has 
not presented new and material evidence.  See 38 C.F.R. 
§3.156 (2001).  

The veteran established incurrence of dengue fever during 
service when he applied for service connection in 1966.  He 
did not, however, establish a current disability resulting 
from dengue fever that could be linked to his service.  See 
38 C.F.R. § 3.303.  In February 1983, his request to reopen 
his claim for service connection for dengue fever was also 
denied on the basis that he had not submitted evidence 
establishing a current disability which could be linked to 
dengue fever incurred in service.  The evidence submitted 
since the February 1983 rating decision simply confirms that 
the veteran had an episode of dengue fever during his service 
in Guam.  Evidence that confirms a previously established 
fact is cumulative. Evidence of current residuals of dengue 
fever were not noted in the VAMC treatment records.  The VA 
exam, which was conducted for the sole purpose of 
establishing whether the veteran had current residuals of 
dengue fever, determined that the veteran was a very healthy 
man with no present residuals of dengue fever.  The polygraph 
exam also simply affirms the veteran's service in Guam and 
subsequent treatment for dengue fever, which was established 
in March 1966.  This evidence does not cure the defect that 
was in existence at the time of the February 1983 decision:  
evidence of a current disability that could be linked to the 
veteran's service.  See 38 C.F.R. § 3.303.  Rather, it is 
merely cumulative and redundant of the evidence of record at 
the time of the March 1966 and February 1983 decisions.

The Board has also considered the veteran's assertions that 
he has residuals from the in-service dengue fever; however, 
they are the same arguments he made at the time of the March 
1966 and February 1983 decisions.  Thus, his arguments cannot 
constitute new and material evidence.  Equally important, his 
assertion is medically unsupported and not competent.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  See also Moray v. 
Brown, 5 Vet. App. 211 (1993) (noting that lay assertions on 
medical diagnoses do not constitute material evidence to 
reopen a previously denied claim).

Accordingly,  the Board has determined that the veteran has 
not submitted new and material evidence to reopen the 
application for service connection for dengue fever, and 
thus, the application to reopen such claim is denied.


ORDER

Application to reopen claim for service connection for dengue 
fever is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



